Title: To James Madison from Tobias Lear, 2 April 1808
From: Lear, Tobias
To: Madison, James



Sir,
Algiers April 2d. 1808

I have the honor to inform you that I have this day drawn upon you, in favor of John Gavino Esqr Consul of the U. States in Gibraltar, for twenty thousand dollars, in four sets of Exchange, each set in five Bills, at 30 days sight, vizt,
One set for$3000.One do for4000.One do for6000.One do for7000$20,000 value received
from him on account of the U. States, for their Barbary Affairs; which I pray you will have the goodness to honor, and pass the same to account.  With sentiments of the highest Respt. I have the honor to be Sir, Your faithful & most Obedt Ser

(Signed) Tobias Lear

